Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, & 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laurienzo 2007/0015437.
	Laurienzo shows a play set, which includes a toy which may be in the shape of a figurine (paragraph 0018); the toy may be contained in a transparent vessel 302 (figure 3a); the toy initially has an outer appearance which is obscured by a layer of paint, and the toy may be submerged in liquid in the vessel, to dissolve the paint and reveal the underlying appearance (paragraph 0063). With regard to claim 2, it would be possible to seal the vessel. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurienzo.
	Laurienzo discloses that the toy is covered in dehydrated water-based paint. It is not clear if the paint lacks a cross-linker and/or curing agent, but since it is desired for the paint to be easily dissolved and removed, one would recognize that eliminating a cross-linker and/or curing agent would make the paint more easily removed, so would be an obvious modification.

Claim(s) 12, 13, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurienzo in view of Derrah 5,947,788.
	Laurienzo discloses that the figurine may be in the form of a toy robot, but it is not clear what features the robot has. Derrah discloses a toy robot (column 1, lines 5-9) which is a human figurine, and includes a torso, arms, legs, a head mounted on a neck, skin complexion, and facial features including hair, eyes, and lips. These features would increase the play value of the toy of Laurienzo and would be an obvious modification.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurienzo in view of Shibahashi et al 2003/0087580.
	Laurienzo shows a toy with a dissolvable layer which provides a first surprise element. A second surprise element which includes thermochromic features would increase the play value. For example, Shibahashi shows that a toy may have a surface with thermochromic features to change the appearance. These thermochromic features would be an obvious addition to the toy of Laurienzo.
	*   *   *   *   *   *

Claims 3-8, & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.




/JOHN A RICCI/Primary Examiner, Art Unit 3711